Citation Nr: 0715138	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  03-17 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an increased evaluation for a service-
connected scar, representing residuals of an appendectomy and 
removal of neuroma from the prior appendectomy site, 
currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to March 
1992.  

This matter initially came to Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The Board remanded this case in May 2006 for additional 
development of the record.  

The veteran's appeal also initially included the issue of 
service connection for an anxiety disorder, but this was 
granted in a November 2006 rating decision.  



FINDING OF FACT

The service-connected scar, representing residuals of an 
appendectomy and removal of neuroma from the prior 
appendectomy site, is tender and painful but does not involve 
an exposed area, measures only 9.5 centimeters (cm.) by 5 
millimeters (mm.), and results in no more than minimal 
additional limitation of function of an affected part, as 
opposed to pain.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for a service-connected scar, representing 
residuals of an appendectomy and removal of neuroma from the 
prior appendectomy site, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.118 including Diagnostic Code 
7804 (2006); 38 C.F.R. § 4.118 including Diagnostic Code 7804 
(2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing his service-connected scar.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the Appeals Management 
Center (AMC) in Washington, DC met VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
in letters issued in May and August of 2006.  By these 
letters, the AMC also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the May 2006, letter, the veteran was also advised to 
submit additional evidence, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted letters were issued subsequent to the 
appealed rating decision.  However, the veteran's claim was 
subsequently readjudicated in a November 2006 Supplemental 
Statement of the Case.  Accordingly, there remain no 
procedural concerns in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Such notification 
was provided in the aforementioned May 2006 letter, and the 
Board finds that this action satisfies VA's requirements in 
view of Dingess.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, as here, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the appeal.  See generally Fenderson v. West, 
12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

38 C.F.R. § 4.118 lists several criteria for evaluating 
scars, and the Board notes that the diagnostic codes included 
in this section were revised during the pendency of this 
appeal, effective on August 30, 2002.  

Prior to August 30, 2002, under Diagnostic Code 7803, a 
maximum evaluation of 10 percent was assigned in cases of 
poorly nourished superficial scars, with repeated ulceration.  

Under Diagnostic Code 7804, a maximum evaluation of 10 
percent was warranted in cases of superficial scars noted to 
tender and painful on objective demonstration.  

Diagnostic Code 7805, which was not substantially revised, 
reflects that other scars may be limited on the basis of 
limitation of function of the affected part.  

Pursuant to the August 2002 revisions, Diagnostic Code 7801, 
which previously concerned third degree burn scars, addresses 
scars other than the head, face, or neck that are deep or 
cause limited motion.  A 10 percent evaluation is assigned 
for an area or areas exceeding 6 square inches (39 sq. cm.).  
A 20 percent evaluation is warranted for an area or areas 
exceeding 12 square inches (77 sq. cm.).  A 30 percent 
evaluation is in order for an area or areas exceeding 72 
square inches (465 sq. cm.).  

A 40 percent evaluation contemplates an area or areas 
exceeding 144 square inches (929 sq. cm.).  A "deep" scar 
is one associated with underlying soft tissue damage.  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined.  Id.; see also 
38 C.F.R. § 4.25.  

Under the revised provisions of Diagnostic Code 7803, a 
maximum evaluation of 10 percent is assigned in cases of 
superficial and unstable scars.  A "superficial" scar is 
one not associated with underlying soft tissue damage, 
whereas an "unstable" scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  

Under the revised provisions of Diagnostic Code 7804, a 
maximum evaluation of 10 percent is warranted in cases of 
superficial scars that are painful on examination.  Under 
this section, a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  See 
38 C.F.R. § 4.68 (addressing VA's amputation rule).  

As noted, Diagnostic Code 7805 was left essentially unchanged 
in the 2002  regulatory revisions.  

A review of the claims file, notably the veteran's September 
2006 VA examination report, leaves no question that his 
service-connected scar is tender and painful, as shown upon 
objective demonstration during the 2006 VA examination.  

Such symptomatology, however, is insufficient in and of 
itself to warrant a higher evaluation.  Moreover, the scar 
measures only 9.5 cm. by 5 mm. and thus covers far less area 
than would warrant a higher evaluation under the revised 
provisions of Diagnostic Code 7801.  

The Board has thus considered functional impairment.  During 
his September 2006 examination, the veteran reported that, as 
a result of his scar, he had problems reaching overhead, as 
that made the scar feel like it was tearing.  Bending forward 
would bring on pain, and he reported that he did no twisting.  
As to effects on daily activities, the examiner noted the 
prevention of chores, sports, and traveling; moderate 
limitation of exercise; and mild limitations of recreation, 
bathing, and dressing.  

Nevertheless, the examination revealed a mildly tender 
appendectomy/neuroma scar of the right lower quadrant without 
neurological deficits.  The examiner specifically indicated 
that the scar did not result in limitation of motion or loss 
of function and was not productive of underlying soft tissue 
damage, skin ulceration, or breakdown.  

The Board has also considered the findings of the April 2002 
VA examination, but the report of this examination 
specifically indicates that, at that time, there was no 
functional loss secondary to the scar.  

Judging from these findings, the Board is not satisfied that 
there actually exists limitation of function of an affected 
part beyond that contemplated by the currently assigned 
evaluation.  Rather, it appears that certain motions produce 
additional pain of the scar, but such pain is contemplated 
under both versions of Diagnostic Code 7804.  Moreover, the 
suggestion of a limitation of function of more than 10 
percent is inconsistent with the finding of a mildly tender 
scar without neurological deficits.  

Overall, there exists no basis for an evaluation in excess of 
10 percent for the veteran's service-connected scar, 
representing residuals of an appendectomy and removal of 
neuroma from the prior appendectomy site.  His claim for that 
benefit must therefore be denied.  38 C.F.R. § 4.7.  



ORDER

An evaluation in excess of 10 percent for a service-connected 
scar, representing residuals of an appendectomy and removal 
of neuroma from the prior appendectomy site, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


